Motion Granted in part; Appeal Dismissed and Memorandum Opinion filed
August 24, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00267-CV


                       CAROLINA SEXTON, Appellant

                                         V.

                           ROSE HAYDEN, Appellee

                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-18498


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed April 15, 2021. On August 11,
2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). That portion of appellant’s motion is granted.

       Appellant further requests a return of the funds she deposited with the trial
court for the preparation of the clerk’s record that were in excess of the actual cost
of preparing the clerk’s record to date. The bill of costs attached the clerk’s record
filed with this court on June 11, 2021 reflects that the costs of preparing the record
was $191.00. Appellant states in her motion that she deposited $191.00 for the
preparation of the clerk’s record. There is no excess to return. That portion of
appellant’s motion is denied.

      We dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Jewell, Spain, and Wilson.




                                          2